UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 23, 2011 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Commission File Number 1-6227 Delaware (State of Incorporation) 42-0823980 (I.R.S. Employer Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders of the Lee Enterprises, Incorporated (the "Company") was held on February 23, 2011. Richard R. Cole, Nancy S. Donovan, Leonard J. Elmore and Herbert W. Moloney III were elected as directors for three-year terms expiring at the 2014 annual meeting. Votes were cast for nominees for director as follows: For Withheld Broker Non-Votes Richard R. Cole Nancy S. Donovan Leonard J. Elmore Herbert W. Moloney III The stockholders ratified the Audit Committee of the Board of Director's appointment of KPMG LLP to serve as the independent registered public accounting firm to audit the Company's financial statements for the 2011 fiscal year, and votes were cast as follows: For Against Abstain Ratify Selection of KPMG LLP The stockholders approved, on an advisory (non-binding) basis, the Company's compensation of its Executive Officers, by the votes set forth in the table below: For Against Abstain Broker Non-Votes Approval, by Non-binding vote, of the Company's Compensation of its Executive Officers 3,527,660 621,045 10,588,284 The stockholders approved, on an advisory (non-binding) basis, the holding of an advisory (non-binding) vote on executive compensation on a triennial basis, by the votes set forth in the table below: Three-Year Frequency Vote Two-Year Frequency Vote One-Year Frequency Vote Abstain Broker Non-Votes In accordance with the results of this vote, the Board of Directors determined to implement an advisory (non-binding) vote on executive compensation on a triennial basis (every three years). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date: February 23, 2011 By: Carl G. Schmidt Vice President, Chief Financial Officer, and Treasurer
